UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6007


JAMES MUHAMMAD,

                  Petitioner - Appellant,

          v.

GEO CARE JUSTCARE DEPARTMENT OF MENTAL HEALTH,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-02396-CMC)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     Muhammad        appeals    the     district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2241 (2006) petition.                                The order is

not    appealable       unless       a   circuit     justice       or    judge     issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate       of     appealability        will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,       a   prisoner    satisfies          this    standard    by

demonstrating          that    reasonable         jurists    would        find    that     the

district       court’s       assessment      of    the    constitutional          claims    is

debatable      or     wrong.         Slack   v.    McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Muhammad has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with      oral   argument      because     the      facts     and    legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3